DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in line 9, “threaded portion is configured” should read --threaded portion that is configured--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: in line 2, “steel busing” should read --steel bushing--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: in lines 2-3, “the second roll pin” should read --a second roll pin--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: in line 4, “the roll pin configured” should read --the roll pin is configured--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11, 13 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, in lines 1-2, the limitation “the hinge assembly comprises pivot pin such during rotations, the pivot pins are configured…” is indefinite because the examiner is not sure if only one pivot pin is being claimed or if more than one pivot pins is being claimed.  The claim will be examined as if pivot pins were being claimed.  Appropriate correction is required.  
Claim 6 recites the limitation "the internal spring or tension spring" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the steel busing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the first and second legs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the assemble" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as if it read --the hinge assembly--.  Appropriate correction is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 9, 10 & 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baum (US patent 4,643,105) in view of Piretti (US patent application publication 2006/0230991).
Regarding claim 1, Baum discloses a flip top table comprising: a primary shaft (C) having a top portion; a bottom supporting plate (3) secured to the top portion of the primary shaft; a hinge assembly (14, 15) connected to a side of the bottom supporting plate; a top supporting plate (5, 6) coupled to the bottom supporting plate via the hinge assembly, wherein the top supporting plate is configured to receive and secure a tabletop (T); a locking knob (38, 39) operatively positioned at a bottom portion the bottom supporting plate (Fig. 2), wherein the locking knob has a threaded portion that is configured to secure the bottom supporting plate to the top supporting plate (Col. 7: 49-Col. 8: 2); wherein the top supporting plate comprises an insert (40) configured to receive the threads of the locking knob to lock the top supporting plate to the bottom supporting plate in a horizontal position.
Baum does not disclose wherein a counter force from the hinge assembly is configured to dampen a closing weight of the top supporting plate; and a nesting leg assembly securely affixed to a bottom portion of the primary shaft, wherein the nesting leg assembly comprises a pair of nesting legs configured to enable a user to deploy or position the tabletop upwardly and store the tables in a nesting configuration.  
Piretti teaches a flip top table wherein a counter force from a hinge assembly is configured to dampen a closing weight of the top supporting plate ([0028-0029)]; a nesting leg assembly (12, 14) securely affixed to a bottom portion of the primary shaft, wherein the nesting leg assembly comprises a pair of nesting legs (12, 14) configured to enable a user to deploy or position the tabletop upwardly and store the tables in a nesting configuration.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Baum wherein a counter force from the hinge assembly is configured to dampen a closing weight of the top supporting plate and to comprise a nesting leg assembly securely affixed to a bottom portion of the primary shaft, wherein the nesting leg assembly comprises a pair of nesting legs configured to enable a user to deploy or position the tabletop upwardly and store the tables in a nesting configuration in view of Piretti’s teaching, because this arrangement would have allowed multiple tables to be stored in close proximity to each other as taught by Piretti.  
Regarding claim 4, Baum, as modified, teaches the flip top table as claimed.  Baum, as modified, does not teach a flip to table further comprising a plurality of spacers attached to the top supporting plate or bottom supporting plate, wherein the plurality of spacers are configured to provide separation between the top supporting plate and the bottom supporting plate when the top supporting plate is in the horizontal position.  The examiner is taking OFFICIAL NOTICE that spacers for providing separation are common and well known in the art.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Baum, as previously modified, to comprise a plurality of spacers attached to the top supporting plate or bottom supporting plate, wherein the plurality of spacers are configured to provide separation between the top supporting plate and the bottom supporting plate when the top supporting plate is in the horizontal position, because this arrangement would have provided support to the tabletop in the horizontal position.  
 Regarding claim 9, Baum, as modified, teaches a flip top table wherein the pair of nesting legs comprises a first pair of legs (Piretti: 12a, 12b) and a second pair of legs (Piretti: 14a, 14b), each of which are adjustably and securely connected using an additional locking knob ([0027-0028]).
Regarding claim 10, Baum, as modified, teaches a flip top table wherein the first pair of legs and the second pair of legs are adjustable rotationally by a user to ensure the legs of adjacent tables can nest against each other (Piretti: Fig. 9).
Regarding claim 12, Baum, as modified, teaches a flip top table wherein the locking knob provides a clamping force that holds the top supporting plate and the bottom supporting plate in a closed or horizontal position (Fig. 21).
Regarding claim 13, Baum, as modified, teaches a flip top table wherein when the insert receives the threads of the locking knob, and force is applied to the locking knob, the resulting the bottom and top supporting plates are held in a secure position (Fig. 21).
Regarding claim 14, Baum, as modified, teaches a flip top table wherein the hinge assembly allows for at least ninety degrees of rotation (Fig. 1).
Claim(s) 2 & 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Piretti and Kassanoff et al. (US patent application publication 2016/0324309) (hereinafter Kassanoff).
Regarding claim 2, Baum, as modified, teaches the flip top table as claimed.  Baum, as modified, does not teach a flip to table wherein the hinge assembly comprises hinge tubes configured to hingedly connect the top supporting plate to the bottom supporting plate to selectively move the tabletop between the horizontal position and a vertical position.  Kassanoff teaches a flip top table wherein a hinge assembly comprises hinge tubes (Fig. 1 shows hinge tubes) configured to hingedly connect the top supporting plate to the bottom supporting plate to selectively move the tabletop between the horizontal position and a vertical position.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Baum, as previously modified, to comprise hinge tubes configured to hingedly connect the top supporting plate to the bottom supporting plate to selectively move the tabletop between the horizontal position and a vertical position in view of Kassanoff’s teaching, because this arrangement would have replaced one known configuration with another known configuration. 
 Regarding claim 3, Baum, as modified, teaches the flip top table as claimed.  Baum, as modified, does not teach a flip to table wherein the hinge assembly further comprises a hinge sheath attached to the top supporting plate.  Kassanoff teaches a flip top table wherein the hinge assembly further comprises a hinge sheath attached to the top supporting plate (Fig. 1 shows a hinge sheath).  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Baum, as previously modified, to comprise a hinge sheath attached to the top supporting plate in view of Kassanoff’s teaching, because this arrangement would have replaced one known configuration with another known configuration. 
Claim(s) 5 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Piretti and Frodis, III et al. (US patent application publication 2014/0140788) (hereinafter Frodis, III).
Regarding claim 5, Baum, as modified, teaches the flip top table as claimed.  Baum, as modified, does not teach a flip to table wherein the locking knob comprises a clip to secure the threads and keep the bottom supporting plate and the top supporting plate in a secured parallel position.  Frodis, III teaches a clip to secure threads ([0163]).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Baum, as previously modified, wherein the locking knob comprises a clip to secure the threads and keep the bottom supporting plate and the top supporting plate in a secured parallel position in view of Frodis, III teaching because this arrangement would have secured to the locking knob in position.  
Regarding claim 15, Baum, as modified, teaches a flip top table wherein the clip is an e-clip, configured to supporting and keep the bottom supporting plate and the top support plate in a secured parallel position when the assemble is in the closed or horizontal and locked position (Frodis, III: [0163]). 
Allowable Subject Matter
Claims 6-8 & 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it gives a general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637